Citation Nr: 1820603	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polycythemia vera.

2.  Entitlement to service connection for polycythemia vera, to include as due to exposure to herbicide agents.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1962 to November 1966.  His decorations included the Armed Forces Expeditionary Medal (Vietnam).  He died in April 2017.  The appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2015 and July 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By those deicisions, the RO, in pertinent part, declined to reopen a previously denied claim for service connection for polycythemia vera and also denied a TDIU.  After the Veteran's death, the appellant filed a request for substitution, which was granted.  See 38 U.S.C. § 5121A.

During the pendency of the appeal, the RO essentially found that new and material evidence had been received to reopen the claim for service connection for polycythemia vera.  See Supplemental Statement of the Case (SSOC) dated in August 2017 (addressing the claim on the merits).  However, the Board is required to consider that question independently.  See 38 U.S.C. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issues on appeal have been characterized as set forth above, on the title page.

In June 2017, the appellant indicated that she wanted to have a Board video-conference hearing.  However, she withdrew the request in December 2017.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for polycythemia vera.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of entitlement to service connection for polycythemia vera-are being REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  By a decision entered in June 2012, the RO denied the Veteran's claim for service connection for polycythemia vera; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the June 2012 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's June 2012 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for polycythemia vera and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2012 rating decision that denied service connection for polycythemia vera is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201,  20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for polycythemia vera.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to herbicide exposure.  38 C.F.R. § 3.309(e).  Polycythemia vera is not among the listed diseases.

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for polycythemia vera by a decision entered in June 2012.  Following a review of the claims file as it then existed, the RO concluded that although the record contained a diagnosis of polycythemia vera, the condition was not one of the diseases presumed to be related to exposure to herbicide agents and the evidence did not otherwise establish that the condition was incurred in or aggravated by service.

The Veteran was advised of the RO's June 2012 decision, and of his appellate rights.  No pertinent evidence was received during the one-year period following mailing of notice of the RO's decision.  See 38 C.F.R. § 3.156(b).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

Additional service department records were subsequently received in December 2016.  However, none of those records contain any new information that tends to prove or disprove that polycythemia vera was incurred in service, to include as a result of exposure to herbicide agents.  See 38 C.F.R. § 3.156(c) (indicating that a previously denied claim is to be reconsidered on the basis of newly received service records only if the records are relevant).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's June 2012 decision includes a July 2015 statement from a private oncologist to the effect that "[p]olycythemia vera is a condition that is consistent with exposure to Agent Orange."  The evidence also includes an August 2017 statement from a serviceman who served with the Veteran aboard the USS Hancock, wherein the serviceman alleged that he and the Veteran had been exposed to Agent Orange while working on the flight deck.  The evidence further includes a copy of a Board decision granting service connection for polycythemia vera to another veteran on the basis of exposure to herbicide agents.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran may have been exposed to herbicide agents during service, and that his polycythemia vera could be related to such exposure), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for polycythemia vera is reopened.


ORDER

The claim for service connection for polycythemia vera is reopened; to this limited extent, the appeal is granted.


REMAND

The record as it currently stands does not support a finding that the Veteran served on the land mass or inland waterways of Vietnam.  As such, the presumption of exposure to herbicide agents does not apply.  However, a statement from a serviceman who served with the Veteran aboard the USS Hancock alleges that he and the Veteran were exposed to Agent Orange while working as plane handlers on the flight deck.  Specifically, the serviceman alleges that he and the Veteran came into contact with A4D jets-tying them down, pulling chokes, and riding the wings-as the aircraft returned from bombing missions.

Neither the Board nor the appellant is competent to speak to the likelihood that the Veteran was exposed to herbicides while working with planes on the flight line, as alleged.  As such, an opinion must be obtained from an appropriate professional (such as environmental toxicologist or environmental health specialist) to address the matter.  Following that, in the event it is concluded that it is at least as likely as not that the Veteran was so exposed to herbicide agents, a medical opinion must be obtained with respect to the further question of whether his polycythemia vera can be attributed to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection for polycythemia vera.  See, e.g., Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on an appellant's claim for another issue).  As such, the TDIU claim must be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate professional (such as environmental toxicologist or environmental health specialist) that addresses the question of whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran was exposed to herbicide agents during service while working as a plane handler on the flight deck of the USS Hancock, where he reportedly came into contact with A4D jets-tying them down, pulling chokes, and riding the wings-as the aircraft returned from bombing missions.

2.  If it is concluded that it is at least as likely as not that the Veteran was exposed to herbicide agents, as alleged, arrange to have a medical professional with appropriate expertise review the record and provide an opinion as to whether it is also at least as likely as not that the Veteran's polycythemia vera can be attributed to such exposure.  In so doing, the examiner should discuss the medical significance, if any, of a July 2015 statement of record from a private oncologist to the effect that "[p]olycythemia vera is a condition that is consistent with exposure to Agent Orange."

A complete medical rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the appellant and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


